Title: From John Adams to Francis Dana, 15 March 1782
From: Adams, John
To: Dana, Francis



Amsterdam March 15. 1782
My dear Sir

Your favour of Feb 10/21. arrived last night, and I thank you for the Copy inclosed. I think that if the Ct. of St. James’s is capable of taking a hint, she may see herself advised to acknowledge the Sovereignty of the U.S. and admit their Ministers to the Congress.
There Seems to be a Change of System in England, but the Change is too late: the Kingdom is undone past Redemption. Minorca, St Kits, Demerara Essequebo, &c gone. Fleets combining, to stop the channell. And what is worse than all, Deficits of Taxes to pay Interest, appearing to the amount of half a Million, sterling in three Years, and stocks at 54. or 53. French and Dutch united too in the East Indies against them. The French have nothing to do, but take Prisoners the Garrisons of N.Y. and Charlestown. The Volunteers of Ireland again in Motion &c.
The Dutch are now occupied in very serious Thoughts, of acknowledging American Independence. Friesland has already done it. This is the Second Sovereign State in Europe that has done it. But a certain foreign Faction are exhausting all their Wiles, to prevent it. But, would you believe it? all their hopes, are in Amsterdam. But what can be the meaning of these People? how do they expect, to get their Islands? how do they expect to exist? We shall Soon See something decisive.
I am of late taken up So much, with Conversations and Visits that I cannot write much, but what is worse, my Health is so feeble, that it fatigues me more to write one Letter than it did, to write 10 when We were together at Paris. Inshort to Confess to you, a Truth that is not very pleasant, I verily believe your old Friend will never be again the man he has been. That hideous Fever has shaken him to Pieces, so that he will never get firmly compacted together again.
I have bought an house at the Hague, fit for the Hotel des Etats Unies, or if you will L’hotel de nouveau Monde. It is in a fine Situation and there is a noble Spot of Ground. This occasions great Speculations. But my Health was such that I could not risque another Summer the Air of Amsterdam. The House will be for my successor, ready furnished. I shall live in it, myself but a short time.
I see no objection against your attempt, as you propose to find out the real Dispositions, of the Empress, or her Ministers. You cannot take any noisy Measures like those I have taken here. The form of Government forbids it. You can do every thing that can be done in Secret—I could do nothing here in secret. Thank God, publick Measures have had marvellous success.
My Boy Should translate Sallust, and write to his Papa. Charles Sailed 10 December from Bilbao in the Cicero Capt Hill. Does John Study the Russian Language?
Pray what is the Reason that the whole armed Neutrality cannot agree to declare, America independent, and admit you, in behalf of the U.S. to acceed to that Confederation. It is so simple, so natural, so easy so obvious a Measure and at the same time so sublime and so glorious. It is saying Let there be Light and there is light. It finishes all Controversies at once, and necessitates an Universal Peace, and even saves old England from total Destruction and the last Stages of Horror and Despair. It is so much in the Character and to the Taste of the Emperor and Empress that it is amazing it is not done. However thank God We have no particular Reason to wish for Peace. The longer the War continues now the better for Us. If the Powers of Europe will in Spight of all Reason and Remonstrance continue to sport with each others Blood, it is not our fault. We have done all in our Power to bring about Peace. One Thing, I think certain, that the British Forces will evacuate the U.S. if not taken Prisoners this season.
I cannot get a Copy of the Miniature of G. Washg. made for less than 12 ducats but will have it done notwithstanding if you persist in the desire. We will also endeavour to send you a secretary and to execute your other orders as soon as We can.
My Love to my dear Boy. He must study the Greek of the New Testament &c.

Adieu my dear Fnd Adieu.

